Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomala et al. (hereinafter Tomala)(US 2020/0214065).
Regarding claim 12, Tomala teaches a base station for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, the base station being one of a new radio base station and a LTE base station, wherein the circuitry is further configured to(P[0018], UE may couple to NR base station gNb and also EUTRA-NR dual connectivity) : 3Application No. 16/651,354 Reply to Office Action of March 22, 2021 receive capability information from the at least one user equipment, wherein achievable data rate (which may represent a maximum or peak) may be a function of LTE achievable bit rate in a non-standalone configuration and NR achievable bit rate in the non-standalone configuration).
Regarding claim 13, Tomala teaches the base station of claim 12, wherein the circuitry is further configured to adjust an uplink configuration for the at least one user equipment, based on the received capability information(P[0044], based on the LTE acievable bit rate in a non-standalone configuration and NR acievable bit rate in the non-standalone configuration).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (hereinafter Tomala)(US 2020/0214065) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185).
Regarding claim 1, Tomala teaches a user equipment for a mobile telecommunications system comprising circuitry configured to communicate with a new radio base station and a LTE on condition that a combination of a new radio uplink band and a LTE uplink band equals a predefined combination(Fig. 4; P[0044], UE may respond with the E-UTRA-NR dual connectivity capability information; uplink categories; achievable data rate on the link while in the E-UTRA-NR dual connectivity; achievable data rate (which may represent a maximum or peak) may be a function of LTE achievable bit rate in a non-standalone configuration and NR achievable bit rate in the non-standalone configuration).
Tomala did not teach specifically detect an overheating situation; and transmit capability information in response to detecting the overheating situation. However, Tenny teaches in an analogous art detect an overheating situation; and transmit capability information in response to detecting the overheating situation (Fig. 4).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the detect an overheating situation; and transmit capability information in response to detecting the overheating situation in order to get optimum performance.
 Regarding claim 5, Tenny teaches the user equipment of claim 1, wherein the overheating situation is detected based on a temperature measurement of a receiver of the circuitry(P[0045]).  
Regarding claim 8, Tenny teaches the user equipment of claim 1, wherein the capability information is transmitted based on an assistance information signaling procedure(Fig. 4, 5).  
claim 9, Tenny teaches the user equipment of claim 1, wherein the capability information indicates the overheating situation(Figures 4 and 5).  
Regarding claim 10, Tomala teaches the user equipment of claim 9, wherein the capability information indicates a combination of a new radio uplink band and a LTE uplink band station (P[0044], E-UTRA-NR dual connectivity capabilit information).    
Regarding claim11, Tenny teaches the user equipment of claim 1, wherein the capability information indicates a capability of the user equipment, based on the detected overheating situation(Figures 4 and 5).   
Claim 14 is rejected for the same reason as set forth in claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (hereinafter Tomala)(US 2020/0214065) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185) and Lindoff et al. (hereinafter Lindoff)(US 2009/0215442).
Regarding claim 3, Tomala in view of Tenny teaches all the particulars of the claim except the method further comprising: wherein the overheating situation is detected based on a decoding error. However, Lindoff teaches in an analogous art wherein the overheating situation is detected based on a decoding error (P[0053], detected overheating condition; reducing rae of decoding). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the overheating situation is detected based on a decoding error in order to have life extension of the device.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (hereinafter Tomala)(US 2020/0214065) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185) and Huan et al. (hereinafter Huan)(US 2010/0323743).
Regarding claim 4, Tomala in view of Tenny teaches all the particulars of the claim except the method wherein the overheating situation is detected based on a signal strength of a reference signal. However, Huan teaches in an analogous art wherein the overheating situation is detected based on a signal strength of a reference signal (P[0011, 0038], reduce the transmit power upon detection of overheating). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the overheating situation is detected based on a signal strength of a reference signal in order to have life extension of the device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (hereinafter Tomala)(US 2020/0214065) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185) and Yeung et al. (hereinafter Yeung)(US 8934840).
Regarding claim 3, Tomala teaches the simultaneous uplink communication with the LTE base station and the new radio base station. Tomala in view of Tenny did not teach specifically, wherein the overheating situation is detected based on the simultaneous uplink communication. However, Yeung teaches in an analogous art wherein the overheating situation is detected based on the simultaneous uplink communication (abstract). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the UE wherein the overheating situation is detected based on the simultaneous uplink .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomala et al. (hereinafter Tomala)(US 2020/0214065) in view of Tenny et al. (hereinafter Tenny)(US 2018/0199185) and Shahidi et al. (hereinafter Shahidi)(US 2012/0075992).
Regarding claim 7, Tomala in view of Tenny teaches all the particulars of the claim except the method wherein the overheating situation is detected based on history information indicating a previous overheating situation. However, Shahidi teaches in an analogous art wherein the overheating situation is detected based on history information indicating a previous overheating situation (abstract). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the overheating situation is detected based on history information indicating a previous overheating situation in order to have life extension of the device.
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are moot in view of new grounds of rejection. 

 . Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647